Citation Nr: 1530753	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-36 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (or evaluation) for post-operative granuloma removal from right vocal cord.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1978 to April 1982, from August 1987 to February 1988, and from May 2001 to December 2008.  The Veteran also served in the Reserves.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for a lumbar spine disability and assigned a 10 percent initial disability rating, and a May 2010 rating decision which granted service connection for post-operative granuloma removal from right vocal cord and assigned a noncompensable (0 percent) initial disability rating, granted service connection for cholecystitis (claimed as residuals of gall bladder removal) and assigned a noncompensable initial disability rating, and denied service connection for a hiatal hernia.  A supplemental statement of the case (SSOC) dated February 2012 reflects that a decision review officer (DRO) granted a higher disability rating of 20 percent for the service-connected lumbar spine disability effective January 2, 2012, the date the evidence reflected a worsening of the disability, creating a "staged" initial rating.

This case was previously before the Board in November 2014, where the Board granted service connection for a hiatal hernia, denied a higher (compensable) initial disability rating for post-operative granuloma removal from right vocal cord, and remanded the issues of a higher (compensable) initial disability rating for cholecystitis, claimed as residuals of gall bladder removal, and a higher initial disability rating for lumbar degenerative disc disease (DDD) and degenerative joint disease (DJD) with left sciatica, in excess of 10 percent for the period prior to January 2, 2012, and in excess of 20 percent for the period on and after January 2, 2012.  The remanded issues are still being developed by the Agency of Original Jurisdiction (AOJ), and are not before the Board at this time.

The Veteran appealed the November 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the vocal cord rating issue on appeal for action consistent with the terms of the JMR.  Unfortunately, the JMR drafted in the instant matter is not a model of clarity concerning exactly what questions are before the Board at this time.  

Initially, the JMR states that the Board erred in failing to fully discuss the applicability of 38 C.F.R. § 3.321(b)(1), and whether the Veteran might be entitled to extraschedular consideration.  As such, it initially appears to the Board that the only question for consideration is entitlement to an extraschedular rating; however, the JMR goes on to discuss how the Veteran had some, but not all, of the symptoms described in Diagnostic Codes 6516 and 6522.  The JMR states that the Board's discussion as to why the Veteran was not entitled to a compensable rating for the disability was not adequate, "particularly in light of the fact that the Veteran's condition is rated analogously under both those diagnostic codes together."  From there, the JMR advances that "even if the Veteran is not entitled to a schedular compensable rating, the Board's reasons or bases for its determination that the schedular criteria are adequate for rating the veteran's condition are not sufficient."  Such language is ambiguous as to whether now the Board should address only extraschedular rating referral or both a schedular rating and extraschedular referral.

Applying a pro-veteran interpretation of such ambiguous language in the JMR, analogous to the principle of resolving interpretive doubt in a law or regulation in a veteran's favor, the Board will consider whether the Veteran in this case is entitled to either a schedular rating and/or an extraschedular referral.  By addressing both questions, the Board ensures that it meets its responsibilities to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006).  

The Veteran has appealed from the initial rating assigned for the service-connected post-operative granuloma removal from right vocal cord.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's service-connected post-operative granuloma removal from right vocal cord manifested as coughing, hoarseness, irritation of the throat, erythematous of the pharynx, globus, and difficulty talking/singing, without thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes on biopsy; and vasomotor rhinitis with 60 percent obstruction in the left nostril and no obstruction in the right nostril, without polyps.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a 10 percent disability rating for post-operative granuloma removal from right vocal cord have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.20, 4.97, Diagnostic Codes 6516 and 6522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Board's November 2014 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not overturned on appeal.  The Court did order that the Veteran was free to submit additional evidence and argument on the remanded matter, and that the Board must consider any such evidence or argument provided.  To date, no additional evidence has been received.  Further, as the Veteran has not advanced a worsening of disability symptoms since the last VA vocal cord examination, the Board need not remand the instant matter for a new VA examination.  

There remains no question as to the substantial completeness of the issue of a compensable initial disability rating for post-operative granuloma removal from right vocal cord.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Rating for Post-Operative Granuloma Removal from Right Vocal Cord

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

The Veteran has been service connected for post-operative granuloma removal from right vocal cord, which is not specifically listed in the Rating Schedule.  As such, the Veteran's service-connected granuloma removal from right vocal cord has been rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6516, analogous to chronic laryngitis, and Diagnostic Code 6522, analogous to allergic or vasomotor rhinitis.  Diagnostic Code 6516 provides a 10 percent rating for hoarseness, with inflammation of cords or mucous membrane, and a 30 percent rating for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Diagnostic Code 6522 provides a 10 percent rating for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, and a 30 percent rating for allergic or vasomotor rhinitis with polyps.

In the April 2011 substantive appeal, the Veteran advanced that his throat is constantly irritated and must be cleared often.  In a subsequent June 2012 statement, the Veteran contended that this irritation has caused him to miss a significant amount of work at his job as an internet helpdesk technician.  At the December 2009 and April 2010 VA examinations, the Veteran also described symptoms including hoarseness of voice, coughing fits, and an inability to sing or to talk for extended periods of time.

The Veteran underwent a right-vocal cord granuloma excision in December 2007.  A postoperative report dated January 2008 noted that the Veteran advanced continued constant cough.  The Veteran also conveyed decreased choking sensation when he turned his head, and a decreased sense of globus.  The report further states that the pharynx was slightly erythematous.  In a subsequent September 2008 medical history report, the Veteran reported wheezing, coughing, and throat trouble.  

The Veteran received a VA vocal cord examination in December 2009.  The report reflects that upon examination the Veteran's larynx revealed no voice hoarseness, submucosal infiltration, inflammation of mucous membranes, laryngeal stenosis, laryngectomy, inflammation of the cords, thickening of the cords, nodules of the cords, and/or polyps present.  Speech was normal, and the pharynx revealed no paralysis, stricture or obstruction.  Examination of the nose revealed a deviation of the nasal septum of the left nostril, vasomotor rhinitis, and a 60 percent obstruction of the left nasal passage.  The right nasal passage was not obstructed.  As to the question of, "what are the residuals of the granuloma removed from right vocal cord," the VA examiner stated "no recurrence."  

A second vocal cord examination was conducted in April 2010.  Upon examination the larynx revealed no recurrence of granuloma, voice hoarseness, submucosal infiltration, inflammation of mucous membranes, laryngeal stenosis, laryngectomy, inflammation of the cords, thickening of the cords, nodules of the cords, and/or polyps.  The pharynx revealed no stricture and no obstruction.  Speech was normal.  The VA examination report reflects that the examiner found a left nasal obstruction of 60 percent, with no right nasal obstruction.  A deviated nasal septum was present on the left side.  Examination did not reveal loss of a part of the nose, scarring, obvious disfigurement, or nasal polyps.  A diagnosis of vasomotor rhinitis was advanced.  In the opinion as to what residuals, if any, were present from the service-connected granuloma removed from right vocal cord, the VA examiner opined "no residuals, no recurrence."

The Board notes that at both VA vocal cord examinations a complete ear, nose, and throat examination was conducted.  At the completion of each examination the Veteran was diagnosed with vasomotor rhinitis.  It is unclear to the Board whether the vasomotor rhinitis is related to the granuloma removal.  Vasomotor rhinitis is "any type of allergic or nonallergic rhinitis not caused by an infectious agent."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1639 (32nd ed. 2012).  As such, the Board will view the medical evidence of record in the light most favorable to the Veteran and consider the vasomotor rhinitis symptomatology in evaluating the initial disability rating for the service-connected post-operative granuloma removal from right vocal cord.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

The Board has also reviewed VA treatment records.  An August 2012 VA consultation note conveys that the Veteran was evaluated, in part, for cough and globus.  Upon examination the Veteran's nose had moderate mucosal congestion with no discharge.  The neck was supple, the thyroid was not palpable, and there was no pathologic adenopathy visible or palpable.  The vocal cords were mobile and displayed no lesions.  A subsequent treatment note from November 2012 conveyed that the Veteran's neck was supple, there were no palpable lymph nodes, and no carotid bruitis.  These same results were recorded in a March 2013 VA examination.  In another March 2013 VA medical record, the Veteran was noted as not having any difficulty swallowing.  

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period on appeal, the service-connected post-operative granuloma removal from right vocal cord manifested as coughing, hoarseness, irritation of the throat, erythematous of the pharynx, globus, and difficulty talking/singing, without thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Further, the disability has also manifested as vasomotor rhinitis with 60 percent obstruction in the left nostril and no obstruction in the right nostril, without polyps.  

Considering the criteria of Diagnostic Code 6516, the evidence of record reflects that the Veteran has hoarseness.  While the Veteran was not specifically diagnosed with inflammation of the cords or mucous membrane, the Board notes that the Veteran has complained of regular irritation of the cords, which may be caused by inflammation.  Further, the January 2008 postoperative report noted that the pharynx was slightly erythematous.  Erythema is "redness of the skin produced by congestion of the capillaries."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 643 (32nd ed. 2012).  The observed erythema may reflect inflammation.  

As such, resolving all reasonable doubt in favor of the Veteran, rating by angology, for the entire initial rating period on appeal, the Board finds that the service-connected post-operative granuloma removal from right vocal cord more nearly approximated a 10 percent disability rating under Diagnostic Code 6516.  
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.97.

The Board has also considered whether a higher initial disability rating in excess of 10 percent is warranted for any period.  As discussed above, the Veteran's symptoms did not include thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, and/or vasomotor rhinitis with polyps.  As such, a 30 percent disability rating under either Diagnostic Code 6516 or 6522 is not warranted.  38 C.F.R. § 4.97.

Additionally, the Board has considered whether any other diagnostic code under the criteria for diseases of the nose and throat (Diagnostic Codes 6502-6524) would allow for a higher initial disability rating for post-operative granuloma removal from right vocal cord.  As previously discussed, the left nasal obstruction only consists of a 60 percent blockage of the nasal passage; therefore, a rating is not warranted under Diagnostic Codes 6502 or 6523.  A rating under Diagnostic Code 6504 is not warranted as the Veteran has not lost part of the nose, nor has there been nasal scarring.  As there is no diagnosis of sinusitis and/or evidence of incapacitating episodes, a rating under Diagnostic Codes 6510 to 6514 is not appropriate.  Further, as the Veteran has not been diagnosed with tuberculous laryngitis (Diagnostic Code 6515), complete organic aphonia (Diagnostic Code 6519), stenosis of the larynx (Diagnostic Code 6520), and/or granulomatous rhinitis (Diagnostic Code 6524), a disability rating under any of these diagnostic codes is not warranted.  The Veteran has not had a laryngectomy, and as such, a disability rating is not warranted under Diagnostic Code 6518.  Finally, none of the present symptoms more nearly approximate those symptoms listed for a rating under Diagnostic Code 6521 for an injury to the pharynx.  38 C.F.R. § 4.97.


Extraschedular Rating Referral Consideration

Per the JMR, the Board has also considered whether an extraschedular rating is warranted for the service-connected post-operative granuloma removal from right vocal cord.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Turning to the first step of the extraschedular analysis, the service-connected post-operative granuloma removal from right vocal cord has manifested as hoarseness of voice, coughing fits, redness/irritation of the throat, a partially obstructed left nasal passage, an inability to sing or to talk for extended periods of time.  The schedular rating criteria for diseases of the nose and throat, including Diagnostic Codes 6502 through 6524, provide for disability ratings based on symptoms such as hoarseness, inflammation, and obstructed nasal cavities.  While coughing fits and redness/irritation of the throat are not specifically listed by name, coughing may be caused by inflammation of the throat, and redness/irritation may result from either throat inflammation or as residuals of a coughing fit.  As such, the schedular rating criteria contemplate such symptomatology.  

In the JMR, the parties purportedly agreed that "difficulty talking" is not a symptom addressed in the schedular rating criteria.  This is an erroneous interpretation of the regulatory criteria that, because it is inconsistent with the plain language of the regulation, is not in fact subject to agreement by the JMR.  The parties to a JMR cannot agree to legal error, and such does not become the law of the case.  Diagnostic Code 6519, which provides the rating criteria for complete organic aphonia, specifically rates on whether the Veteran has an inability to speak above a whisper or an inability to speak at all.  38 C.F.R. § 4.97; see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 115 (32nd ed. 2012) (aphonia is loss of voice).  Of particular relevance, when aphonia is incomplete, the schedular rating criteria state that the disability should be rated as chronic laryngitis under Diagnostic Code 6516.  38 C.F.R. § 4.97.  As such, the Veteran's difficulty talking is specifically considered by the schedular rating criteria.  Further, this symptom is included in the 10 percent rating for post-operative granuloma removal from right vocal cord granted in the instant Board decision under Diagnostic Code 6516.

Further, the JMR references the fact that the Veteran had to miss work as an internet help desk technician due to loss of voice.  Such employment impact evidence would be more relevant to the second prong of Thun as a possible governing norm, that of marked interference with employment, which is not reached if the schedular rating criteria are adequate to rate the disability.  For the reasons discussed in this decision, the first prong of Thun has not been met, and there is no need to consider the second prong of the inquiry.  Even if it were appropriate to consider this evidence under the first prong of Thun, as discussed above, the Veteran's loss of voice is specifically considered under Diagnostic Code 6516, under which by this Board decision is being assigned a 10 percent schedular disability rating.

Additionally, the rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairments reported by the Veteran are specifically contemplated by the schedular rating criteria discussed above, which contemplates the effect on occupation.  In the absence of exceptional factors associated with post-operative granuloma removal from right vocal cord, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In its November 2014 decision, the Board found that the Veteran had not asserted, and the evidence of record had not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The parties to the JMR did not raise a question or agree that the Board incorrectly applied Johnson, and the evidence of record still does not suggest any such combined effect or collective impact of multiple service-connected disabilities.  As such, the Board does not find Johnson to be applicable to the instant matter.

Finally, in the November 2014 decision, the Board found that the issue of entitlement to individual unemployability due to service-connected disabilities (TDIU) was not before the Board under Rice v. Shinseki, 22 Vet. App. 447 (2009), as there had been a previous unappealed May 2009 RO rating decision denying a TDIU.  Again, the parties in the JMR did not raise the question or agree that the Board incorrectly applied Rice in finding that a TDIU had not been raised since the prior final denial of TDIU in May 2009.  Further, VA has not received evidence indicating that the Veteran no longer works up to a nine hour day as an internet help desk technician; therefore, neither the Veteran nor the evidence has again raised the issue of TDIU. 


ORDER

For the entire initial rating period on appeal, a higher initial disability rating of 10 percent, but no higher, for post-operative granuloma removal from right vocal cord is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


